Citation Nr: 1108335	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-29 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date prior to December 20, 2007 for the grant of service connection for fibromyalgia (including fatigue and irritable bowel).

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for claimed residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for fibromyalgia pursuant to 38 C.F.R. § 3.317, and assigned an initial 40 percent disability rating effective from December 20, 2007.  The Veteran disagreed with the effective date assigned for the grant of service connection for fibromyalgia, and filed a timely appeal with the submission of a Notice of Disagreement, received at the RO in May 2008.  The RO issued a Statement of the Case (SOC) in October 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in October 2008.  

The matter was initially before the Board in June 2010, but was remanded back to the RO because the Veteran had requested to appear for a personal hearing in conjunction with his appeal.  The Veteran subsequently appeared at the RO for a personal hearing in July 2010 to provide testimony regarding his appeal before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to a left shoulder injury is on appeal from an October 2007 rating decision issued by the RO.  The Veteran submitted a notice of disagreement with respect to that determination in October 2008.  

The issue of entitlement to service connection for claimed residuals of a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 20, 2007, the Veteran filed a claim of service connection for fibromyalgia.  

2.  By rating decision dated in March 2008, the RO granted service connection for fibromyalgia and an effective date of December 20, 2007, was assigned.  

3.  The record does not contain unadjudicated claims for service connection for fibromyalgia prior to the Veteran's December 20, 2007, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to December 20, 2007, for the award of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the underlying claim of service connection for fibromyalgia, the RO provided the appellant pre-adjudication notice by letter dated in January 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection in compliance with the holding in Dingess.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Effective Dates

The Veteran asserts that an earlier effective date is warranted for an award of service connection for fibromyalgia.  In essence, the Veteran asserts that he his earlier claim of service connection for a left shoulder disability, which was initially denied by an April 2004 rating decision was actually a claim of service connection for fibromyalgia.  The Veteran further noted that he has consistently and continuously disagreed with the denial of the April 2004 rating decision and points to various examination reports and statements showing that he has always complained that he has suffered from pain in multiple joints including the knee, shoulder, back and hips.

Historically, in an August 1995 rating decision, the RO granted service connection for a left knee condition.  The grant of service connection was based on a finding that the Veteran had a knee injury in service.  

In November 2003, the Veteran specifically requested service connection for a shoulder injury.  He explained that he injured his shoulder during active service.  There was no mention of fibromyalgia or a systemic disease manifested by unexplained pain in multiple joints at that time.  In an April 2004 rating decision, service connection for impingement syndrome of the left shoulder was denied.  The basis of the denial was that, despite the fact that the STRs noted at least two reports of left shoulder pain, there was no continuity of symptoms since service to provide an adequate nexus between any current left shoulder disability and service.  

In June 2006, the Veteran claimed service connection for headaches which was granted by way of a February 2007 rating decision.  In May 2007, the Veteran requested service connection for the shoulder injured on active duty.  The RO determined in an October 2007 rating decision that new and material evidence had not been submitted to reopen the claim for service connection for the left shoulder impingement syndrome.  On December 20, 2007, the RO received the Veteran's claim of service connection for fibromyalgia.  The Veteran stated that his fibromyalgia was "[d]escribed as pain in the joints of the body arms, shoulders legs, and feet right and left side above and below the waist."  In a March 2008 rating decision, service connection for fibromyalgia was granted on a presumptive basis, as being related to service in the Southwest Asia theater of operations pursuant to 38 C.F.R. § 3.317.  The RO assigned an effective date of December 20, 2007 for the grant of service connection.  

The Veteran disagreed with the effective date assigned for the grant of service connection for fibromyalgia, and timely perfected an appeal with regard to the earlier effective date issue.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, there is no basis to support an assignment of an earlier effective date.  The Veteran's claims prior to the December 2007 fibromyalgia claim are not claims for fibromyalgia.  Although the record shows that the Veteran complained of multiple joint pain at various examinations, the Veteran did not specifically file a claim of service connection for fibromyalgia until December 20, 2007.  The Veteran's claim of service connection for a knee disability in 1995 was specifically based on an in-service knee injury and the Veteran's November 2003 claim of service connection for a left shoulder injury was specifically based on a left shoulder injury.  This is in contrast to the December 20, 2007, claim of service connection for fibromyalgia that was claimed in conjunction with irritable bowel syndrome and fatigue and was based on a general systemic condition manifested by unexplained joint pain in multiple joints, and which was granted as part of an undiagnosed illness incurred as a result of service in the Southwest Asia theater of operations.  

In sum, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection was established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Importantly, service connection for the Veteran's fibromyalgia was granted based on the above regulations pertaining to chronic unexplained multisymptom illnesses.  A review of the record shows that the Veteran filed claims for service connection in October 1995 for a specific knee injury and in November 2003 for a specific left shoulder injury.  There is no mention of fibromyalgia prior to December 20, 2007.  The fact that the Veteran noted that he had multiple joint pain, prior to December 20, 2007, does not in and of itself represent a claim of service connection for fibromyalgia.  The Veteran never indicated his intent to file such a claim prior to December 2007, and this is evidenced by the fact that his previous claims were specifically intended to establish service connection for specific injuries to the knee and shoulder, and not to establish a disability manifested by an unexplained illness such as fibromyalgia.  Accordingly, a claim of service connection for fibromyalgia was not filed until December 20, 2007, and the Veteran's assertions that his earlier claims were meant to encompass a fibromyalgia claim, or at the very least, a claim of multiple joint pain are not credible.  The credible, competent, and probative evidence of record consists of the actual written claim document that was filed with VA in December 2007, which specifically indicates a claim for fibromyalgia as well as other unexplained illnesses such as irritable bowel syndrome and chronic fatigue.  The Veteran's current statements that his claim in 2003 included a claim for fibromyalgia is contradicted by the evidence contemporaneous in time to the 1995 and 2003 claims.  The Veteran filed the current claim of entitlement to service connection for fibromyalgia on December 20, 2007, over a decade after service discharge.  In such cases, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id.  The applicable date in this case was December 20, 2007, the date of receipt of the claim.

Accordingly, the Veteran is not entitled to an effective date earlier than December 20, 2007, for the grant of service connection for fibromyalgia and his appeal is denied.



ORDER

An effective date prior to December 20, 2007, for the grant of service connection for fibromyalgia is denied.  


REMAND

In October 2007, the RO issued a rating decision in which it found that new and material evidence had not been presented to reopen a claim for entitlement to service connection of the left shoulder.  In the October 2008 substantive appeal, the Veteran argued that VA had not used all evidence in making its determination and that STRs showed that he had a shoulder injury.  In the October 2007 rating decision, the RO noted that April 2004 denial was based on the lack of evidence showing a permanent residual or chronic disability.  In the substantive appeal, the Veteran argued that the evidence did show that he had a chronic disability as he had trouble with chronic pain in the shoulder.  Although the substantive appeal was submitted in response to a statement of the case concerning his earlier effective date claim and he did not specifically reference the October 2007 rating decision, his arguments concerning the left shoulder, when construed liberally, also constitute a notice of disagreement with respect to the left shoulder determination that was rendered in the October 2007 rating decision.

Thus, the Veteran initiated an appeal as to the October 2007 rating decision.  Given that there is a pending notice of disagreement with respect to the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to impingement syndrome of the left shoulder, the RO must now issue a Statement of the Case in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2010).  Where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

Provide the Veteran with a Statement of the Case as to the issue of whether new and material evidence has been presented to reopen a claim for service connection for claimed residuals of a left shoulder injury, to include impingement syndrome, in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2010).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


